Citation Nr: 0324907	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-00 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine and sacroiliac joint. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from March 1957 to March 1959.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Manchester, New Hampshire, 
Department of Veterans Affairs (VA) Regional Office (RO)-
which denied the veteran's claim for service connection 
for degenerative joint disease of his lumbar spine and 
sacroiliac joint.  


REMAND

The veteran alleges that the degenerative joint disease of 
his lumbar spine and sacroiliac joint stems from a back 
injury he sustained in service.  Lay statements from his 
family members support his allegation.  An objective review 
of the record shows that he complained of "back troubles" 
during service, but an x-ray examination of his lumbar spine 
in February 1958 was entirely normal-except for slight 
scoliosis to the left.  There also were no documented 
episodes of back trauma in his service medical records, and 
his spine was normal during his December 1958 physical 
examination for separation from service.

The diagnostic assessment after a VA x-ray examination in 
October 1999 was that the veteran had hypertrophic bony 
changes associated with his left L5 vertebra suggestive of 
degenerative changes, possibly post-traumatic.  But there is 
no indication from the report of that VA x-ray examination 
that the evaluating radiologist reviewed the veteran's claims 
folder (i.e., his medical history) to make an informed 
determination of whether his possible "post-traumatic" 
degenerative changes are indeed a result of the alleged 
injury in service or, instead, to some other injury.  So a 
supplemental medical nexus opinion is needed concerning this 
to decide his appeal.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Schedule a VA orthopedic examination 
to obtain a medical opinion concerning 
the etiology of the veteran's 
degenerative joint disease.  The claims 
folder and a copy of this REMAND should 
be made available for the examiner's 
review prior to the examination.  It is 
imperative that all questions listed 
below be answered so the Board has all 
information necessary to adjudicate the 
pending claim.  If the examiner is simply 
unable to make any determination without 
engaging in unwarranted speculation, 
please indicate this.  Also discuss the 
rationale for the opinion concerning the 
cause of the veteran's current low back 
pathology.

Based on a complete review of the claims 
file, the examiner should provide a 
medical opinion responding to the 
following question:

Is it at least as likely as not that the 
current degenerative changes of the 
veteran's lumbosacral spine had their 
onset in service, were manifested within 
the first post-service year, or are 
otherwise attributable to his service?  
Please discuss the rationale for the 
opinion.  Also bear in mind the standard 
of proof underlined above when 
formulating the response.  If the 
examiner agrees or disagrees with any 
opinion of record, he/she should discuss 
the reasons.  Also, specify whether 
slight scoliosis noted on an in-service 
x-ray examination was a constitutional or 
development anomaly or whether it was an 
acquired phenomenon.

2.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Readjudicate the claim in light of 
the additional medical opinion obtained 
and any other additional evidence 
submitted.  If the benefit sought on 
appeal is not granted, send the veteran 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




